Title: To Benjamin Franklin from Edward Newenham, 25 June 1779
From: Newenham, Sir Edward
To: Franklin, Benjamin


Sir
Dunkerck 25 June 1779
On my arrival at Ostend this morning, I had the honour of your Excellency’s Letter with the two passports, for which I return you my most Sincere and gratefull thanks; I was delayed on my Journey to Ostend much Longer than I expected, or should sooner have acknowledged the receipts of your Letters & favours, which I assure your Excellency never shall be disgraced by me—
I did not mention it in my former Letter, least, as I was not personaly Known to you, it might appear like a modern Compliment only done with a View of a return, but now I have the honour to acquaint Your Excellency, that in April last I recieved an answer to a Letter I wrote to Mr: Nat: Parks of Dublin, where-in he informs me, that to oblige Lady Newenham and me, he had obtained the release of Six American Prisoners belonging to the John & Sally of Philadelphia, and that he had given 30 s to Carry them on Board the Ufrow Maria bound to Amsterdam; I have also (in may last) at the Request of Mrs: Doges (alias Verges) now at Rochelle, wrote to have her husband permitted to go where he pleases, He was Captain of a Transport bound to Martinico in February last and Carried into Corke, & was, when I wrote, a Prisoner in the Town of Bandon In Ireland—it was Mr: Germain of Lausanne, who solicited me in her favour—
I think myself so highly honoured by the Confidence you have placed in me, that I wish to prove to my Countrymen, that my Steady Conduct in Support of the Liberties of the united states of North America, has been noticed by Your Excellency, therefore, if perfectly agreable, I should be Glad to shew them the favour done, & the Confidence reposed in, me; but not without your permission, which I shall hope to receive by the Time I reach Ireland—
As to those Persons who addressed Your Excellency from Belfast, it is very true, they wrote to me, before I Left Ireland, upon that Subject, but in a Matter of Such importance, I could not hazard my Character by recommending them, without being more fully acquainted with their Characters, Names, & Designs; If I find them fit objects, after making a proper enquiry, I shall Certifie it to your Excellency; but if I find the smallest tendency in them, inimical to the Liberties or Manufactures of the united states of America, I shall inform you thereof; If any others should write to you on that Subject, if you honour me with a Letter, I shall give a faithfull account of them—
With the sincerest wishes for yours & your familys health and happiness, and with the Greatest respect for so Exalted a Character.
I have the Honour to be Your Excellencys Most obedient & most obliged Humble Servt.
Edward Newenham

P.S. Please to present my compts: to yr: Grandsons—my address is, Belcamp near Dublin, Ireland—

 
Notation: Edouard Newenham Dunkerque 25. juin 1779.
